Title: To Thomas Jefferson from James Bowdoin, 15 November 1806
From: Bowdoin, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Paris Nov. 15. 1806.
                        
                        I had the honour last to address you on the 20th Ulto., & altho’ I have nothing specially important to
                            communicate, I think it my duty to apprize you, that there is no change taken place in the posture of our affairs, and
                            that there is little reason to expect there will be any: the same apathy & indifference on the part of france, and the
                            same obstinacy & perverseness on that of Spain continue to mask the measures & conduct of the two Govts., being
                            either well assured of this friendship, or indifferent to the hostility of the U. States! So far is Spain from relaxing in
                            her disposition, that there is good reason to apprehend, that no movements on the part of this Governmt. will now induce
                            her to change her policy or conduct, even should she be seriously invited thereto by this Govt.:—For appearances
                            justify the opinion, that Spain discovers strong symptoms of uneasiness under her subjection to this Govt., & will
                            doubtless seize the first opportunity to shake off her alliance & political connection with it. I presume, that Mr.
                            Erving has duly acquainted you with the Symptoms of this change, & with the motives and policy by which it is induced:
                            suffice it to say Sir, that there is good reason to suppose, that Spain has been drawn into the Coalition against france,
                            & that she is collecting her forces & waiting a favourable opportunity openly to declare herself. This I understand,
                            is the true explanation of a late proclamation published by the Prince of Peace calling upon the people of Spain for the
                            aid of men & Cavalry for placing the military forces of the country upon a respectable footing! This proclamation has
                            been published here, & is ascribed to different motives; few people however suppose, that Spain will be intrepid enough
                            under existing circumstances to turn her arms against France.—
                        The Emperor & Prince of Beneventum still continue in Prussia, & when they will return is not even spoken
                            of: The affairs of europe seem to be more embroiled than ever: New Revolutions & changes are taking place on all sides,
                            and every state in europe is terrified at the rapid movements & successes of the french army. War was declared with
                            Prussia on the 9th of Octo., & already her armies are cut up & destroyed; all her strong places taken except
                            Magdebourg, & that upon the point of surrendering, whilst all the germanic dominions of Prussia, are in the possession
                            & subjected to the discipline of the french army. The van of the army is already advanced into Poland; & the main body
                            is following by forced marches: whether the Russians will wait to receive them, or will retire, or in such case, whether
                            the war will be extended to Russia as some suppose, time will discover.
                        Certain however it is, that the french army, from the Classes from which it is drawn, as well as from the
                            character & respectability of the Soldiers composing it, is superior to any other establishment yet known in europe:—The
                            habits, discipline, & courage of the Soldiers, the ability activity & intelligence of the Officers, the great
                            experience & Skill of the Generals, added to the transcendant Talents & Energy of the chief, who guides & directs
                            it, make it the most formidable engine of power, which Europe has witnessed, since the fall of the roman empire: and there
                            is nothing wanting to give it its full force & Effect:—This mighty engine combines with it all the aid which an
                            intelligent & irritating policy can give it, to penetrate as well the Designs as to influence the views of its enemies.
                            Its Emissaries pervade every Cabinet whose maxim is “divide et impera.” No stratagem is wanted or expense saved to
                            distract or confuse the councils of its Enemies; none to corrupt or to weaken their Efforts!—Such a collossus of power
                            actuated by one head & moved by one hand, & that hand anxiously bent upon guiding & dirrecting it to Universal
                            Empire,—to that of controuling even the opinions of men, is as it must be, a most frightful & terrific spectacle to
                            every independent nation! With a power actuated by such views, the measures of past obligations & policy have little
                            weight & the appearances of friendship are mere expedients of the moment to disguise its views or to carry an end its
                            designs: It may not be the policy of a Government removed as ours is at present from the impending yoke, which threatens
                            every nation in Europe to engage in a war of speculation, yet I have no hesitance in saying, that in my opinion the
                            present situation of things requires every independent nation, however distant, to be prepared for the worst, to organize
                            its forces to collect its best means of defence, to build forts, establish arsenals & procure arms & ammunition for at
                            least double the population to guard against every event; and that the arms shd. be similar to those used by the french
                            army. Europe conquered & placed under the federative influence or rather subjection of this governmt. the first object
                            of france will be to recolonize the United States, & to make all america subservient to her interest; This to be looked
                            for as a matter of course, & to suppose that the ambition of this Governmt. wch. aims at the conquest of Europe will
                            not extend to the establishmt. of a fleet and the possession of colonies, would be too absurd had we not the emperor’s
                            open declaration to the contrary! I have no prejudices as a politician, to incorporate with the opinions or advice herein
                            suggested: It is the serious result of my judgment, which I think it my duty under existing circumstances to lay before
                            you.
                        I have the honour to subscribe myself with the highest esteem and attachment Sir Your faithful &
                            most obedient Servant
                        
                            (Duplicate) James Bowdoin.
                            
                        
                        
                            P.S. a Copy of the Spanish Proclamation is enclosed.
                        
                    